--------------------------------------------------------------------------------

Exhibit 10.1
 
===========================================================
 
LEASE
 
dated November 21, 2013


between
 
35 WILBUR STREET ASSOCIATES, LLC, as Landlord
 
and


ADVANCED BIOFACTURES CORP., as Tenant


BIOSPECIFICS TECHNOLOGIES CORP, as Tenant
 
 
PREMISES:
35 Wilbur Street
 
 
Lynbrook, New York 11563



===========================================================
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Article
Caption
Page
 
 
 
1
DEMISED PREMISES
1
2
TERM, RENTS
1
3
USE
2
4
EARLY TERMINATION OF LEASE
2
5
INTENTIONALLY OMITTED
2
6
SUBORDINATION, NOTICE TO LESSORS AND MORTGAGEES
3
7
QUIET ENJOYMENT
3
8
ASSIGNMENT AND SUBLETTING
3
9
COMPLIANCE WITH LAWS AND REQUIREMENTS OF PUBLIC AUTHORITIES
3
10
INSURANCE
4
11
INTENTIONALLY OMITTED
5
12
LANDLORD'S WORK OR CONDITION OF DEMISED PREMISES
5
13
TENANT'S CHANGES
5
14
TENANT'S PROPERTY
5
15
REPAIRS AND MAINTENANCE
6
16
ELECTRICITY
7
17
INTENTIONALLY OMITTED
7
18
ACCESS. CHANGES IN BUILDING FACILITIES. NAME
7
19
NON-LIABILITY AND INDEMNIFICATION
7
20
DESTRUCTION OR DEMOLITION
8
21
EMINENT DOMAIN
9
22
SURRENDER
10
23
CONDITIONS OF LIMITATION
10
24
RE-ENTRY BY LANDLORD
11
25
DAMAGES
12
26
WAIVERS
13
27
NO OTHER WAIVERS OR MODIFICATIONS
13
28
CURING TENANT'S DEFAULTS, ADDITIONAL RENT
14
29
BROKER
14
30
NOTICES
14
31
ESTOPPEL CERTIFICATE, MEMORANDUM
15
32
NO OTHER REPRESENTATIONS. CONSTRUCTION, GOVERNING LAW.  CONSENTS
15
33
PARTIES BOUND
15
34
ADJACENT EXCAVATION AND CONSTRUCTION - SHORING
16
35
MISCELLANEOUS
16
36
SECURITY DEPOSIT
17
37
INTENTIONALLY OMITTED
17
38
INTENTIONALLY OMITTED
17
39
INTENTIONALLY OMITTED
17
40
LANDLORD'S WORK
18
41
ENVIRONMENTAL
18
 
 
 
EXHIBIT A
RENTAL SPACE
19

 

--------------------------------------------------------------------------------

AGREEMENT OF LEASE


AGREEMENT OF LEASE dated as of November 21, 2013 between 35 WILBUR STREET
ASSOCIATES, LLC, having an office at 19 Wilbur Street, Lynbrook, New York 11563
(hereinafter referred to as "Landlord"), and BIOSPECIFICS TECHNOLOGIES CORP., a
Delaware Corporation, and ADVANCED BIOFACTURES CORP., a New York Corporation,
having an office at 35 Wilbur Street, Lynbrook, New York 11563 (hereinafter
referred to as "Tenant").
 
W I T N E S S E T H :


ARTICLE 1
 
Demised Premises
 
1.01.                    Landlord hereby leases to Tenant, and Tenant hereby
hires from Landlord, upon and subject to the terms, covenants, provisions and
conditions of this lease, the building known as 35 Wilbur Street, Lynbrook, New
York 11563 (the "Building" or “Demised Premises”).

 
ARTICLE 2
 
Term, Rents
 
2.01.                    The term of this lease (the "Term") for which the
Demised Premises are hereby leased, shall commence on the first day of the first
month following closing (herein called the "Commencement Date") and shall end 24
months thereafter (herein called the “Expiration Date”), or shall end on such
earlier date upon which the Term may expire or be canceled or terminated
pursuant to any of the conditions or covenants of this lease or pursuant to law.


2.02.                    The "rents" reserved under this lease shall be and
consist of:


(a)                        "fixed rent" at the following annual amounts:


 (i)          One Hundred and Forty Four Thousand Dollars ($144,000.00) Dollars
and 00/100 ($12,000.00 per month) per annum for the period commencing on the
Commencement Date and ending on the last day of the Lease Year which shall be
two (2) years later.


 Said Lease to commence on the first date of the first month following the
closing of title to 35 Wilbur Street.  Tenant to pay at the closing of title
rent for the date of closing to the end of the month.


(b)                        "additional rent" consisting of all such other sums
of money as shall become due from and payable by Tenant to Landlord hereunder
(for default in payment of which Landlord shall have the same remedies as for a
default in payment of fixed rent).


Rents shall be paid by Tenant to Landlord at its office, or such other place, or
to such agent and at such place as Landlord may designate by notice to Tenant,
in lawful money of the United State of America.


2.03.                    Tenant shall pay the fixed rent and additional rent
herein reserved promptly as and when the same shall become due and payable,
without demand therefor and without any abatement, deduction or setoff
whatsoever except as expressly provided in this lease.
 
2.04.                     Tenant shall pay as additional rent 100% of the
increase in taxes over the base year.  Tenant’s base year shall be 2013 for
General and Village taxes and 2013/2014 for school tax.  Tenant shall only be
responsible for that part of the taxes when they are actually in possession.


1

--------------------------------------------------------------------------------

2.05.                    There shall be no other additional rent paid by Tenant.


2.06.                    Landlord may use a portion of the office space of the
Premises to be agreed to by the parties as to location.  The cost of which shall
be a credit to the Tenant in rent and for utilities based on the percentage of
the space used.

 
ARTICLE 3

Use
 
3.01.                     Tenant shall use and occupy the Demised Premises for
warehousing, manufacturing and offices in connection with Tenant's business and
consistent with its current use and for no other purpose.


3.02.                     If any governmental license or permit shall be
required for the proper and lawful conduct of Tenant's business, Tenant shall at
all times comply with the terms and conditions of each such license or permit.


3.03.                     Tenant shall not at any time use or occupy, or suffer
or permit anyone to use or occupy, the Demised Premises, or do or permit
anything to be done in the Demised Premises, in violation of the Certificate of
Occupancy for the Demised Premises or for the Building.


3.04.                     Notwithstanding anything contained to the contrary in
this lease, Tenant covenants and agrees that Tenant shall not (1) use or permit
any portion of the Demised Premises to be used for the sale, preparation or
servicing of food or beverages, or for the sale of merchandise or the rendering
of services to the public, including, without limitation, employees of Tenant or
(2) install, maintain or operate, or permit the installation, maintenance or
operation in the Demised Premises of any vending machine or device designed to
dispense or sell food, beverages, tobacco, tobacco products or merchandise of
any kind, whether or not included in the above categories, or of any restaurant,
cafeteria, kitchen, stand or other establishment of any type for the
preparation, dispensing or sale of food, beverages, tobacco, tobacco products or
merchandise of any kind, whether or not included in the above categories, or of
any equipment or device for the furnishing to the public of service of any kind,
including, without limitation thereto, telephone pay-stations.


3.05.                     Tenant shall not commit any nuisance on the Demised
Premises, or do or permit to be done anything which might result in the creation
or commission of a nuisance on the Demised Premises, and Tenant shall not cause
or permit to be caused or produced upon the Demised Premises, to permeate the
same or to emanate therefrom, any unusual, noxious or objectionable smoke,
gases, vapor, odors, noises or vibrations.


ARTICLE 4

Early Termination of Lease
 
4.01                      The Tenant has the option to cancel this Lease after
the first year by giving three (3) months’ notice, which may be given before the
expiration of the first year.
 
ARTICLE 5

Intentionally Omitted


2

--------------------------------------------------------------------------------

ARTICLE 6

Subordination, Notice To Lessors And Mortgagees
 
6.01.                    This lease, and all rights of Tenant hereunder, are and
shall be subject and subordinate in all respects to the Underlying Lease, all
ground leases, overriding leases and underlying leases of the Land and/or the
Building now or hereafter existing and to all mortgages which may now or
hereafter affect the Land and/or the Building and/or any of such leases, whether
or not such mortgages shall also cover other lands and/or buildings, to each and
every advance made or hereafter to be made under such mortgages, and to all
renewals, modifications, replacements and extensions of such leases and such
mortgages and spreaders and consolidations of such mortgages. This Section shall
be self-operative and no further instrument of subordination shall be required.
In confirmation of such subordination, Tenant shall promptly execute and deliver
any instrument that Landlord, the lessor of any such lease or the holder of any
such mortgage or any of their respective successors in interest may request to
evidence subordination. If, in connection with the obtaining, continuing or
renewing of financing, a superior lessor or superior mortgagee or a prospective
superior lessor or prospective superior mortgagee shall request modifications of
this lease as a condition of such financing, Tenant will not unreasonably
withhold or delay its consent thereto, provided that such modifications do not
materially and adversely either increase the obligations of Tenant hereunder or
affect the rights of Tenant under this lease.


ARTICLE 7
 
Quiet Enjoyment
 
7.01.                    So long as Tenant pays all of the fixed rent and
additional rent due hereunder and performs all of Tenant's other obligations
hereunder, Tenant shall peaceably and quietly have, hold and enjoy the Demised
Premises subject, nevertheless, to the obligations of this lease and, as
provided in Article 6, to any and all underlying leases and superior mortgages.

 
ARTICLE 8
 
Assignment And Subletting
8.01.                    Tenant may not sublet or assign.

 
ARTICLE 9
 
Compliance With Laws And Requirements Of Public Authorities
 
9.01.                    Tenant shall give prompt notice to Landlord of any
notice it receives of the violation of any law or requirement of public
authority, and at its expense shall comply with all laws and requirements of
public authorities which shall, with respect to the Demised Premises or the use
and occupation thereof, or the abatement of any nuisance, impose any violation,
order or duty on Landlord or Tenant, arising from (a) Tenant's use of the
Demised Premises, (b) the manner of conduct of Tenant's business or operation of
its installations, equipment or other property therein, (c) any cause or
condition created by or at the request of Tenant, other than by Landlord's
performance of any work for or on behalf of Tenant, or (d) breach of any of
Tenant's obligations hereunder. However, Tenant shall not be so required to make
any structural or other substantial change in the Demised Premises unless the
requirement arises from a cause or condition referred to in clause (b), (c) or
(d) above.
3

--------------------------------------------------------------------------------

ARTICLE 10
 
Insurance
 
10.01.                 Tenant shall not do or suffer or permit anything to be
done in or about the Demised Premises or the Building which would: (a) subject
Landlord to any liability for injury to any person or property (b) cause any
increase in the insurance rates applicable to any policies of insurance carried
by Landlord covering the Real Property, the Building or the rental income to be
derived therefrom or the Building equipment or other property of Landlord, or
cause insurance companies of good standing to refuse to insure the aforesaid
interests of Landlord in amounts reasonably satisfactory to Landlord (c) result
in the cancellation of any policy of insurance or the assertion of any defense
by the insurer to any claim under any policy of insurance maintained by or for
the benefit of Landlord or (d) violate any insurance requirement.
 
10.02.                 If, as the result of any failure by Tenant to comply with
the terms of Section 10.01, the insurance rates applicable to any policy of
insurance carried by Landlord covering the Real Property, the Building or the
rental income to be derived therefrom or the Building equipment or other
property of Landlord, shall be increased, Tenant agrees to pay Landlord, as
additional rent, within ten (10) days after Landlord's demand therefor, the
portion of the premiums for said insurance attributable to such higher rates.


10.03.                 A.          Tenant shall secure and keep in full force
and effect throughout the Term, at Tenant's sole cost and expense (a)
Comprehensive General Liability Insurance, written on an occurrence basis, to
afford protection in form and in such amount as Landlord may determine but in no
event less than $1,000,000 combined single limit; (b) insurance upon Tenant's
Property, fixtures, furnishings and equipment, including Tenant's Changes,
located in the Demised Premises, in an amount equal to the full replacement
value thereof (including an "agreed amount" endorsement), including any increase
in value resulting from increased costs, with coverage against such perils and
casualties as are commonly included in "all risk" insurance policies (including
breakage of glass within the Demised Premises, sprinkler leakage and collapse);
(c) during the course of construction of any Tenant's Changes and until
completion thereof, Builder's Risk insurance on an "all risk" basis (including
collapse) on a completed value (non-reporting) form for full replacement value
covering the interests of Landlord and Tenant (and their respective contractors
and subcontractors) and Ground Lessor in all work incorporated in the Building
and all materials and equipment in or about the Demised Premises; (d) Workers'
Compensation Insurance, as required by law and (e) such other insurance in such
amounts as Landlord reasonably requires from time to time. All such insurance
shall contain only such "deductibles" as Landlord shall reasonably approve. The
minimum amounts of insurance required under this Section shall not be construed
to limit the extent of Tenant's liability under this lease.


 B.          All such insurance shall be written in form and substance
reasonably satisfactory to Landlord by an insurance company in a financial size
category of not less than XII and with general policy holders' ratings of not
less than A, as rated in the most current available "Best's" insurance reports,
or the then equivalent thereof, and licensed to do business in New York State
and authorized to issue such policies.  Duly executed certificates of insurance
(including endorsements and evidence of the waivers of subrogation required
pursuant to Section 10.04) or, if required by Landlord, certified copies or
duplicate originals of the original policies, together with reasonably
satisfactory evidence of payment of the premiums therefor, shall be delivered to
Landlord, on or before the Commencement Date. Each renewal or replacement of a
policy shall be so deposited at least 30 days prior to the expiration of such
policy.
 
10.04.                 Each party shall include in each of its insurance
policies covering loss, damage or destruction by fire or other casualty
(insuring the Building and Landlord's property therein and the rental value
thereof, in the case of Landlord, and insuring Tenant's Property and the
fixtures required to be insured by Tenant pursuant to Section 10.03 and business
interruption insurance in the case of Tenant) a waiver of the insurer's right of
subrogation against the other party or, if such waiver should be unobtainable or
unenforceable, (a) an express agreement that such policy shall not be
invalidated if the insured waives before the casualty the right of recovery
against any party responsible for a casualty covered by such policies, or (b)
any other form of permission for the release of the other party. If such waiver,
agreement or permission shall cease to be obtainable without additional charge,
then if the other party shall so elect and shall pay the insurer's additional
charge therefor, such waiver, agreement or permission shall be included in the
policy, or the other party shall be named as an additional insured in the
policy, provided, however, that Tenant shall at no time be named a loss payee
under any of Landlord's insurance policies.


10.05.                 Each party hereby releases the other party with respect
to any claim (including a claim for negligence) which it might otherwise have
against the other party for loss, damage or destruction with respect to its
property (including rental value or business interruption) occurring during the
Term and with respect and to the extent to which it is insured under a policy or
policies containing a waiver of subrogation or permission to release liability
or naming the other party as an additional insured, as provided in Section
10.04.


4

--------------------------------------------------------------------------------

10.06.                  All insurance required shall name the Landlord as an
additional insured.
 
 
ARTICLE 11
 
Intentionally Omitted
 
ARTICLE 12
 
Landlord's Work or Condition of Demised Premises
 
12.01.                  Tenant acknowledges that it has inspected the Demised
Premises and shall accept same in its current as-is condition, normal wear and
tear excepted.
 

ARTICLE 13
 
Tenant's Changes
 
13.01.                  Tenant shall not make any alterations, additions,
installations, substitutions, improvements or decorations (hereinafter
collectively referred to as "Tenant's Changes") in or to the Demised Premises
except as expressly permitted or otherwise approved by Landlord pursuant to the
terms and provisions of this Article.


ARTICLE 14

Tenant's Property
 
14.01.                 All fixtures, equipment, improvements and appurtenances
attached to or built into the Demised Premises at the commencement of or during
the Term, whether or not by or at the expense of Tenant, shall be and remain a
part of the Demised Premises, shall be deemed the property of Landlord and shall
not be removed by Tenant, except as hereinafter in this Article expressly
provided.
 
14.02.                  All movable partitions, special cabinet work, other
business and trade fixtures, machinery and equipment, communications equipment
and office equipment, whether or not attached to or built into the Demised
Premises, which are installed in the Demised Premises by or for the account of
Tenant, without expense to Landlord, and can be removed without structural
damage to the Building, and all furniture, furnishings and other articles of
movable personal property owned by Tenant and located in the Demised Premises
(all of which are sometimes referred to as "Tenant's Property") shall be and
shall remain the property of Tenant and may be removed by it at any time during
the Term; provided that if any of Tenant's Property is removed, Tenant or any
party or person entitled to remove same shall repair to Landlord's satisfaction
or pay the cost of repairing any damage to the Demised Premises or to the
Building resulting from such removal.


14.03.                 At or before the Expiration Date, or the date of any
earlier termination of this lease, or as promptly as practicable after such an
earlier termination date, Tenant at its expense, shall remove from the Demised
Premises all of Tenant's Property listed on Exhibit “A”, and shall fully repair
any damage to the Demised Premises or the Building resulting from such removal.
Tenant's obligation herein shall survive the termination of the lease.  Tenant
shall leave all partitions, walls, and other improvements which in Tenant’s sole
discretion are considered part of the building.


5

--------------------------------------------------------------------------------

14.04.                 Tenant has no obligation to remove any items of Tenant’s
Property not listed on Exhibit “A” from the Demised Premises upon termination or
expiration of the Lease.  Any other items of Tenant's Property (except money,
securities and other like valuables) which shall remain in the Demised Premises
after the Expiration Date or after a period of fifteen (15) days following an
earlier termination date, may, at the option of the Landlord, be deemed to have
been abandoned, and in such case either may be retained by Landlord as its
property or may be disposed of, without accountability, at Tenant's expense in
such manner as Landlord may see fit.


ARTICLE 15

Repairs and Maintenance
 
15.01.                  Tenant shall take good care of the Demised Premises.
Tenant, at its expense, shall promptly make all repairs, ordinary or
extraordinary, interior or exterior, structural or otherwise, in and about the
Demised Premises and the Building, as shall be required by reason of (i) the
performance or existence of Tenant's Changes, (ii) the installation, use or
operation of Tenant's Property in the Demised Premises, (iii) the moving of
Tenant's Property in or out of the Building, or (iv) the misuse or neglect of
Tenant or any of its employees, agents, visitors, invitees or contractors; but
Tenant shall not be responsible for any of such repairs as are required by
reason of Landlord's neglect or other fault in the manner of performing any of
Tenant's Changes which may be undertaken by Landlord for Tenant's account or are
otherwise required by reason of neglect or other fault of Landlord or its
employees, agents or contractors.  Except if required by the neglect or other
fault of Landlord or its employees, agents or contractors, or if existing as of
the Commencement Date. Tenant at its expense, shall replace all scratched,
damaged or broken doors or other glass in or about the Demised Premises and
shall be responsible for all repairs, maintenance and replacement of wall and
floor coverings in the Demised Premises and, for the repair and maintenance of
all lighting fixtures therein beyond customary wear and tear.


15.02.                  Landlord, at its expense, shall keep and maintain the
Building and its fixtures, appurtenances, systems and facilities serving the
Demised Premises, in good working order, condition and repair and shall make all
repairs, structural and otherwise, interior and exterior, as and when needed in
or about the Demised Premises, except for those repairs for which Tenant is
responsible pursuant to any other provisions of this lease.  Notwithstanding
this provision, Landlord shall be responsible for all repairs to the roof and
the new HVAC system in the front of the building.  Tenant shall be responsible
for maintaining the windows in the same condition as they are on the day
Landlord closes on its purchase of the Premises.


15.03.                  Except as expressly otherwise provided in this lease,
Landlord shall have no liability to Tenant by reason of any inconvenience,
annoyance, interruption or injury to business arising from Landlord's making any
repairs or changes which Landlord is required or permitted by this lease, or
required by law, to make in or to any portion of the Building or the Demised
Premises, or in or to the fixtures, equipment or appurtenances of the Building
or the Demised Premises.


6

--------------------------------------------------------------------------------

ARTICLE 16
 
Electricity
 
16.01.                  Tenant shall purchase electricity directly from the
utility and shall pay the bill directly.
 
ARTICLE 17
 
Intentionally Omitted


ARTICLE 18
 
Access. Changes In Building Facilities. Name
 
18.01.                 Tenant shall permit Landlord to install, use, replace and
maintain pipes, ducts and conduits within the Demised Premises and where
practicable, within the demising walls, bearing columns and ceilings of the
Demised Premises.


18.02.                 Landlord and Landlord's agents shall have the right, upon
request (except in emergency under clause (ii) hereof) to enter and/or pass
through the Demised Premises or any part thereof, at reasonable times during
reasonable hours, (i) to examine the Demised Premises and to show them to the
fee owners, lessors of superior leases, holders of superior mortgages, or
prospective purchasers, mortgagees or lessees of the Building as an entirety,
and (ii) for the purpose of making such repairs or changes in or to the Demised
Premises or in or to its facilities, as may be provided for by this lease or may
be mutually agreed upon by the parties or as Landlord may be required to make by
law or in order to repair and maintain said structure or its fixtures or
facilities. Landlord shall be allowed to take all materials into and upon the
Demised Premises that may be required for such repairs, changes, repainting or
maintenance, without liability to Tenant, but Landlord shall not unreasonably
interfere with Tenant's use of the Demised Premises. Landlord shall also have
the right to enter on and/or pass through the Demised Premises, or any part
thereof, at such times as such entry shall be required by circumstances of
emergency affecting the Demised Premises or said structure.


18.03.                 Landlord may exhibit the Demised Premises to prospective
tenants and others on reasonable notice to Tenant.


18.04.                  Landlord reserves the right, at any time, without
incurring any liability to Tenant therefor, to make such changes in or to the
Building and Real Property and the fixtures and equipment thereof, as well as in
or to the street entrances, halls, passages, elevators, and stairways thereof,
as it may deem necessary or desirable.


18.05.                  Landlord may adopt any name for the Building. Landlord
reserves the right to change the name or address of the Building at any time.
Tenant agrees not to refer to the Building by any name or address other than as
designated by Landlord.
 
ARTICLE 19

Non-Liability And Indemnification
 
19.01.                  Neither Landlord nor any agent or employee of Landlord
shall be liable to Tenant for any injury or damage to Tenant or to any other
person or for any damage to, or loss (by theft or otherwise) of, any property of
Tenant or of any other person, irrespective of the cause of such injury, damage
or loss, unless caused by or due to the willful acts or gross negligence of
Landlord, its agents or employees occurring within the scope of their respective
employments without negligence on the part of Tenant, it being understood that
no property, other than such as might normally be brought upon or kept in the
Demised Premises as an incident to the reasonable use of the Demised Premises
for the purpose herein permitted, will be brought upon or be kept in the Demised
Premises.
7

--------------------------------------------------------------------------------

19.02.                  Tenant shall indemnify and save harmless Landlord and
its agents against and from (a) any and all claims (i) arising from (x) the
conduct or management of the Demised Premises or of any business therein, or (y)
any work or thing whatsoever done, or any condition created in or about the
Demised Premises during the Term or during the period of time, if any, prior to
the Commencement Date that Tenant may have been given access to the Demised
Premises, or (ii) arising from any negligent or otherwise wrongful act or
omission of Tenant or any of its subtenants or licensees or its or their
employees, agents, visitors, invitees or contractors or subcontractors of any
tier, and (b) all costs, expenses and liabilities incurred in or in connection
with each such claim or action or proceeding brought thereon. In case any action
or proceeding be brought against Landlord by reason of any such claim, Tenant,
upon notice from Landlord, shall resist and defend such action or proceeding at
Tenant's expense by counsel reasonably satisfactory to Landlord, without any
disclaimer of liability in connection with such claim.


19.03.                  Except as otherwise expressly provided in this lease,
this lease and the obligations of Tenant hereunder shall be in no wise affected,
impaired or excused because Landlord is unable to fulfill, or is delayed in
fulfilling, any of its obligations under this lease by reason of strike, other
labor trouble, governmental pre-emption or priorities or other controls in
connection with a national or other public emergency or shortages of fuel,
supplies or labor resulting therefrom, acts of God or other cause beyond
Landlord's reasonable control.

 
ARTICLE 20
 
Destruction or Demolition
 
20.01.                  If the Building or the Demised Premises shall be
partially or totally damaged or destroyed by fire or other cause, then, whether
or not the damage or destruction shall have resulted from the fault or neglect
of Tenant, or its employees, agents or visitors (and if this lease shall not
have been terminated as in this Article hereinafter provided), Landlord shall
repair the damage and restore and rebuild the Building and/or the Demised
Premises, at its expense, with reasonable dispatch after notice to it of the
damage or destruction; provided, however, that Landlord shall not be required to
repair or replace any of Tenant's Property nor to restore any Tenant's Changes.


20.02.                  If the Building or the Demised Premises shall be
partially damaged or partially destroyed by fire or other cause, the rents
payable hereunder shall be abated to the extent that the Demised Premises shall
have been rendered Untenantable (hereinafter defined) and for the period from
the date of such damage or destruction to the date the damage shall be repaired
or restored. If the Demised Premises or a major part thereof shall be totally
(which shall be deemed to include substantially totally) damaged or destroyed or
rendered completely (which shall be deemed to include substantially completely)
Untenantable on account of fire or other cause, the rents shall abate as of the
date of the damage or destruction and until Landlord shall repair, restore and
rebuild the Demised Premises, provided, however, that should Tenant reoccupy a
portion of the Demised Premises during the period the restoration work is taking
place and prior to the date that the same are made completely tenantable, rents
allocable to such portion shall be payable by Tenant from the date of such
occupancy.


20.03.                  If the Building or the Demised Premises shall be totally
damaged or destroyed by fire or other cause, or if the Building shall be so
damaged or destroyed by fire or other cause (whether or not the Demised Premises
are damaged or destroyed) as to require a reasonably estimated expenditure of
more than 30% of the full insurable value of the Building immediately prior to
the casualty, then in either such case Landlord may terminate this lease by
giving Tenant notice to such effect within one hundred one hundred twenty (120)
days after the date of the casualty.
 
20.04.                  No damages, compensation or claim (or other expense,
including replacement premises or services) shall be payable by Landlord for
inconvenience, loss of business or annoyance arising from any repair or
restoration of any portion of the Demised Premises or of the Building pursuant
to this Article. Landlord shall use its reasonable efforts to affect such repair
or restoration promptly and in such manner as to not unreasonably interfere with
Tenant's use and occupancy.


8

--------------------------------------------------------------------------------

20.05.                  Landlord will not carry insurance of any kind on
Tenant's Property or Tenant's Changes, and, except as provided by law or by
reason of its fault or its breach of any of its obligations hereunder, Landlord
shall not be obligated to repair any damage thereto or replace the same.


20.06.                  The provisions of this Article shall be considered an
express agreement governing any case of damage or destruction of the Demised
Premises by fire or other casualty, and Section 227 of the Real Property Law of
the State of New York, providing for such a contingency in the absence of an
express agreement, and any other law of like import, now or hereafter in force,
shall have no application in such case.


20.07.                  The term "Untenantable" as used in this Article shall
mean that Tenant is unable to use the Demised Premises or the portion thereof to
which reference is made, for the conduct of its business in the normal course.


20.08.                  In the Event the Owner herein or its successors or
assigns intend to demolish the building of which the demised premises are a part
(the building of which the demised premises are a part shall be deemed
demolished for the purposes of this paragraph even though all or a part of the
foundation, or all or a part of the steel structure, roof and exterior walls of
the building shall remain) or decide to make a substantial alteration to the
building, or to the demised premises, the Owner herein, its successors or
assigns shall have the option to cancel this lease and the term hereof by giving
written notice by certified mail addressed to the Tenant at the demised premises
at least ninety (90) days prior to the effective date as such cancellation
("Cancellation Date") and this lease and the term hereof shall end and expire on
the Cancellation Date set forth in such notice as if such date were the date
originally set forth herein for the end or expiration of this lease and the term
hereunder.  The term shall be deemed conditionally limited as herein stated.  A
statement of intention that the building is to be demolished shall constitute
the evidence of such intention to demolish the building and shall accompany the
notice of cancellation.  On or before such Cancellation Date, Tenant shall
vacate the demised premises in condition required at the expiration of the term,
and deliver to Owner a written surrender of this lease and general release in
favor of Owner.
 
20.09            If Tenant fails for any reason to vacate the demised premises
by the close of business on the Cancellation Date, then Tenant agrees the
measure of damages to be sustained by Owner as a result thereof are substantial,
but unascertainable as of the date of execution of this lease and Tenant agrees
to pay for use and occupancy of the demised premises $800.00 for each and every
day that Tenant shall remain in possession of the demised premises beyond the
Cancellation Date; and if Owner institutes a summary proceeding to evict the
Tenant, Tenant consents the issuance of a final judgment in said summary
proceeding, waives any stay of the issuance or execution of the warrant, and
consents to an order by the court fixing use and occupancy in the sum of $800.00
per day and in addition, Tenant hereby agrees to pay Owner's attorney's fees. 
Nothing herein contained shall be deemed to constitute consent of Owner to
Tenant remaining in possession of the demised premises beyond the cancellation
date.
 
ARTICLE 21
 
Eminent Domain
 
21.01.                  If the whole of the Building or the Demised Premises
shall be lawfully taken by condemnation or in any other manner for any public or
quasi-public use or purpose, this lease and the term and estate hereby granted
shall forthwith terminate as of the date of vesting of title in such taking
(which date is hereinafter also referred to as the "date of the taking"), and
the rents shall be prorated and adjusted as of such date.


21.02.                  If a portion of the Building outside the Demised
Premises or only a part of the Demised Premises shall be so taken, then Landlord
shall have the right to terminate this lease by giving Tenant written notice of
such election not later than thirty (30) days after the date of such taking.
Upon the giving of such notice by Landlord this lease shall terminate on the
date of such taking and the rents shall be prorated as of such termination date.
Upon such partial taking and this lease continuing in force as to any part of
the Demised Premises, Landlord shall promptly repair the Demised Premises
(excluding Tenant=s Property) and the rents apportioned to the part taken shall
be prorated and adjusted as of the date of taking and from such date the fixed
rent for the Demised Premises and additional rent shall be payable pursuant to
Article 4 according to the rentable area remaining.
9

--------------------------------------------------------------------------------

21.03.                  Landlord shall be entitled to receive the entire award
in any proceeding with respect to any taking provided for in this Article
without deduction therefrom for any estate vested in Tenant by this lease and
Tenant shall receive no part of such award, except as hereinafter expressly
provided in this Article. Tenant hereby expressly assigns to Landlord all of its
right, title and interest in or to every such award. Notwithstanding anything
herein to the contrary, Tenant may, at its sole cost and expense, make an
independent claim with the condemning authority for Tenant's property and for
moving expenses, provided, however, that Landlord's award is not thereby reduced
or otherwise adversely affected.


21.04.                  In the event of any taking of less than the whole of the
Building which does not result in a termination of this lease, or in the event
of a taking for a temporary use or occupancy of all or any part of the Demised
Premises which does not extend beyond the Expiration Date, Landlord, at its
expense, and to the extent any award or awards shall be sufficient for the
purpose, shall proceed with reasonable diligence to repair, alter and restore
the remaining parts of the building and the Demised Premises to substantially a
Building standard condition to the extent that the same may be feasible and so
as to constitute a complete and tenantable Building and Demised Premises.


ARTICLE 22
 
Surrender
 
22.01.                  On the last day of the Term, or upon any earlier
termination of this lease, or upon any re-entry by Landlord upon the Demised
Premises, Tenant shall quit and surrender the Demised Premises to Landlord in
good order, condition and repair, except for ordinary wear and tear and Tenant
shall remove all of Tenant's Property listed on Exhibit “A” therefrom except as
otherwise expressly provided in this lease and shall restore the Demised
Premises wherever such removal results in damage thereto.


Tenant shall deliver premises on the last day of the Lease or upon any earlier
termination of the Lease, vacant and broom clean.
 
ARTICLE 23
 
Conditions Of Limitation
 
23.01.                  This lease and the Term and estate hereby granted are
subject to the limitations that:


  (a)          if Tenant shall file a voluntary petition seeking an order for
relief under Title 11 of the United States Code, or Tenant shall be adjudicated
a debtor, bankrupt or insolvent, or shall file any petition or answer seeking,
consenting to or acquiescing in any order for relief, reorganization,
arrangement, composition, adjustment, winding-up, liquidation, dissolution or
similar relief with respect to Tenant or its debts under the present or any
future federal bankruptcy act or any other present or future applicable federal,
state or other statute or law (foreign or domestic), or shall be unable to, pay
its debts as they become due or shall admit its insolvency or its inability to
pay its debts as they become due, or shall make a general assignment for the
benefit of creditors or shall seek or consent or acquiesce in the appointment of
any trustee, receiver, examiner, assignee, sequestrator, custodian or liquidator
or similar official of Tenant or of all or any part of Tenant's Property or if
Tenant shall take any action in furtherance of or authorizing any of the
foregoing; or


  (b)          if any case, proceeding or other action shall be commenced or
instituted against Tenant, seeking to adjudicate Tenant a bankrupt or insolvent,
or seeking an order for relief against Tenant as debtor, or reorganization,
arrangement, composition, adjustment, winding-up, liquidation, dissolution or
similar relief with respect to Tenant or its debts under any present or future
federal bankruptcy act or any other present or future applicable federal, state
or other statute or law (foreign or domestic) , or seeking appointment of any
trustee, receiver, examiner, assignee, sequestrator, custodian or liquidator or
similar official of Tenant or of all or any part of Tenant's property, or if any
case, proceeding or other action shall be commenced or instituted against Tenant
seeking issuance of a warrant of execution, attachment, distraint or similar
process against Tenant or any of Tenant's property; or
10

--------------------------------------------------------------------------------



  (c)          if Tenant shall default in the payment when due of any
installment of fixed rent or in the payment when due of any additional rent; or


  (d)          if Tenant shall default in the performance of any term of this
lease on Tenant's part to be performed (other than the payment of fixed rent and
additional rent) and Tenant shall fail to remedy such default as soon as
practicable and in any event within ten (10) days after notice by Landlord to
Tenant of such default, or if such default is of such a nature that it can be
remedied, but cannot be completely remedied within said period of ten (10) days,
if Tenant shall not (x) promptly upon the giving by Landlord of such notice,
advise Landlord of Tenant's intention to institute all steps necessary to remedy
such situation, (y) promptly institute and thereafter diligently prosecute to
completion all steps necessary to remedy the same, and (z) complete such remedy
within a reasonable time after the date of the giving of said notice by Landlord
and in any event prior to such time as would either (i) subject Landlord,
Landlord's agents, superior lessor or superior mortgagee to prosecution for a
crime or (ii) cause a default under underlying lease or superior mortgage; or


  (e)          if the Demised Premises shall become vacant or deserted for a
period of ten (10) consecutive days or abandoned (and the fact that any of
Tenant's Property remains in the Demised Premises shall not constitute evidence
that Tenant has not vacated, deserted or abandoned the Demised Premises) or if
Tenant shall fail to take occupancy of the Demised Premises, or a floor thereof,
as the case may be, within 30 days after delivery of possession thereof; or


  (f)          if Tenant shall default in the performance of any term, covenant,
agreement or condition on Tenant's part to be observed or performed under any
other lease with Landlord of space in the Building and such default shall
continue beyond the grace period, if any, set forth in such other lease for the
remedying of such default,


then, and in any of said events, Landlord may give to Tenant notice of intention
to terminate this lease and to end the Term and the estate hereby granted at the
expiration of three (3) days from the date of the giving of such notice, and, in
the event such notice is given, this lease and the Term and estate hereby
granted (whether or not the Term shall have commenced) shall terminate upon the
expiration of said three (3) days with the same effect as if that day were the
Expiration Date, but Tenant shall remain liable as provided in Article 25.
 
ARTICLE 24
 
Re-Entry By Landlord
 
24.01.                  If Tenant shall default in the payment of any
installment of fixed rent, or of any additional rent, on any date upon which the
same ought to be paid, and if such default shall continue for three (3) days
after Landlord shall have given to Tenant a notice specifying such default, or
if this lease shall expire as in Article 23 provided, Landlord or Landlord's
agents and employees may immediately or at any time thereafter re-enter the
Demised Premises, or any part thereof, in the name of the whole, either by
summary dispossess proceedings or by any suitable action or proceeding at law,
or by force or otherwise, without being liable to indictment, prosecution or
damages therefor, and may repossess the same, and may remove any persons
therefrom, to the end that Landlord may have, hold and enjoy the Demised
Premises again as of its first estate and interest therein. The word re-enter as
herein used, is not restricted to its technical legal meaning. In the event of
any termination of this lease under the provisions of Article 23 or if Landlord
shall re-enter the Demised Premises under the provisions of this Article or in
the event of the termination of this lease, or of re-entry, by or under any
summary dispossess or other proceeding or action or any provision of law by
reason of default hereunder on the part of Tenant, Tenant shall thereupon pay to
Landlord the fixed rent and additional rent payable by Tenant to Landlord up to
the time of such termination of this lease, or of such recovery of possession of
the Demised Premises by Landlord, as the case may be, and shall also pay to
Landlord damages as provided in Article 23.


11

--------------------------------------------------------------------------------

24.02                  If this lease shall terminate under the provisions of
Article 23 or if Landlord shall re-enter the Demised Premises under the
provisions of this Article, or in the event of the termination of this lease, or
of re-entry, by or under any summary dispossess or other proceeding or action or
any provision of law by reason of default hereunder on the part of Tenant,
Landlord shall be entitled to retain all moneys, if any, paid by Tenant to
Landlord, whether as advance rent, security or otherwise, but such moneys shall
be credited by Landlord against any fixed rent or additional rent due from
Tenant at the time of such termination or re-entry or, at Landlord's option,
against any damages payable by Tenant under Article 25 or pursuant to law.
 

ARTICLE 25
 
Damages
 
25.01.                  If this lease is terminated under the provisions of
Article 23 or if Landlord shall re-enter the Demised Premises under the
provisions of Article 24, or in the event of the termination of this lease, or
of re-enter, by or under any summary dispossess or other proceeding or action or
any provision of law by reason of default hereunder on the part of Tenant,
Tenant shall pay to Landlord as damages;
 
  The sum equal to the fixed rent and the additional rent (as above presumed)
payable hereunder which would have been payable by Tenant had this lease not so
terminated, or had Landlord not so re-entered the Demised Premises, payable upon
the due dates therefor specified herein following such termination or such
re-entry and until the Expiration Date, provided, however, that if Landlord
shall relet the Demised Premises during said period, Landlord shall credit
Tenant with the net rents received by Landlord from such reletting, such net
rents to be determined by first deducting from the gross rents as and when
received by Landlord from such reletting the expenses incurred or paid by
Landlord in terminating this lease or in re-entering the Demised Premises and in
securing possession thereof, as well as the expenses of reletting, including
altering and preparing the Demised Premises for new tenants, brokers'
commissions, and all other expenses properly chargeable against the Demised
Premises and the rental therefrom; it being understood that Tenant shall in no
event be entitled in any suit for the collection of damages pursuant to this
Subsection to a credit in respect of any net rents from a reletting, except to
the extent that such net rents are actually received by Landlord.


25.02                  Suit or suits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the term of this lease would have expired if
it had not been so terminated under the provisions of Article 23, or under any
provision of law, or had Landlord not re-entered the Demised Premises.




12

--------------------------------------------------------------------------------

ARTICLE 26
 
Waivers
 
26.01.                  In the event that Tenant is in arrears in payment of
fixed rent or additional rent hereunder, Tenant waives Tenant's right, if any,
to designate the items against which any payments made by Tenant are to be
credited, and Tenant agrees that Landlord may apply any payments made by Tenant
to any items it sees fit, irrespective of and notwithstanding any designation or
request by Tenant as to the items against which any such payments shall be
credited.


26.02.                  Landlord and Tenant hereby waive trial by jury in any
action, proceeding or counterclaim brought by either against the other on any
matter whatsoever arising out of or in any way connected with this lease, the
relationship of Landlord and Tenant, Tenant's use or occupancy of the Demised
Premises, including any claim of injury or damage, or any emergency or other
statutory remedy with respect thereto. It is further mutually agreed that in the
event Landlord commences any summary proceeding for non-payment of rent, Tenant
will not interpose and does hereby waive the right to interpose any counterclaim
of whatever nature or description in any such proceeding.
 
ARTICLE 27
 
No other Waivers or Modifications
 
27.01                  The failure of either party to insist in any one or more
instances upon the strict performance of any one or more of the obligations of
this lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this lease or of the right to exercise such election, but
the same shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. No executory agreement hereafter made
between Landlord and Tenant shall be effective to change, modify, waive,
release, discharge, terminate or effect an abandonment of this lease, in whole
or in part, unless such executory agreement is in writing, refers expressly to
this lease and is signed by the party against whom enforcement of the change,
modification, waiver, release, discharge or termination or effectuation of the
abandonment is sought.


27.02.                  The following specific provisions of this Section shall
be deemed to limit the generality of any of the foregoing provisions of this
Article:


 (a)          no agreement to accept a surrender of all or any part of the
Demised Premises shall be valid unless in writing and signed by Landlord. The
delivery of keys to an employee of Landlord or of its agent shall not operate as
a termination of this lease or a surrender of the Demised Premises. If Tenant
shall at any time request Landlord to sublet the Demised Premises for Tenant's
account, Landlord or its agent is authorized to receive said keys for such
purposes without releasing Tenant from any of its obligations under this lease,
and Tenant hereby releases Landlord from any liability for loss or damage to any
of Tenant's Property in connection with such subletting.


 (b)          the receipt by Landlord of rent with knowledge of breach of any
obligation of this lease shall not be deemed a waiver of such breach;


 (c)          no payment by Tenant or receipt by Landlord of a lesser amount
than the correct fixed rent or additional rent due hereunder shall be deemed to
be other than a payment on account, not shall any endorsement or statement on
any check or any letter accompanying any check or payment be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord's right to recover the balance or pursue any other remedy
in this lease or at law provided;


 (d)          no work or repairs performed by Landlord in the Building shall be
deemed a constructive eviction of Tenant.


13

--------------------------------------------------------------------------------

ARTICLE 28
 
Curing Tenant's Defaults, Additional Rent
 
28.01.                  (a)          If Tenant shall default in the performance
of any of Tenant's obligations under this lease, Landlord, without thereby
waiving such default, may (but shall not be obligated to) perform the same for
the account and at the expense of Tenant, without notice, in a case of
emergency, and in any other case, only if such default continues after the
expiration of (i) three (3) business days from the date Landlord gives Tenant
notice of intention so to do, or (ii) the applicable grace period provided in
Section 23.02 or elsewhere in this lease for cure of such default, whichever
occurs later;


 (b)          If Tenant is late in making any payment due to Landlord from
Tenant under this lease for five (5) or more days Tenant shall be assessed a
late charge of Two Hundred ($200.00) Dollars each and every time it is late.


28.02.                  Bills for any expenses incurred by Landlord in
connection with any such performance by it for the account of Tenant, and bills
for all costs, expenses and disbursements of every kind and nature whatsoever,
including reasonable counsel fees! involved in collecting or endeavoring to
collect the fixed rent or additional rent or any part thereof or enforcing or
endeavoring to enforce any rights against Tenant, under or in connection with
this lease, or pursuant to law, including any such cost, expense and
disbursement involved in instituting and prosecuting summary proceedings, as
well as bills for any property, material, labor or services provided, furnished,
or rendered, by Landlord or at its instance to Tenant, may be sent by Landlord
to Tenant monthly, or immediately, at Landlord's option, and, shall be due and
payable in accordance with the terms of such bills.

 
ARTICLE 29

Broker
 
29.01.                  Tenant covenants, warrants and represents that there was
no broker or finder except NONE (the "Broker") instrumental in consummating this
lease and that no conversations or negotiations were had with any broker or
finder except the Broker concerning the renting of the Demised Premises. Tenant
agrees to hold Landlord harmless against any claims for a brokerage, finder or
other commission or fee arising out of any conversations or negotiations had by
Tenant with any broker or finder except the Broker.

 
ARTICLE 30
 
Notices
 
30.01.                  Any notice, statement, demand or other communication
required or permitted to be given, rendered or made by either party to the
other, pursuant to this lease or pursuant to any applicable law or requirement
of public authority, shall be in writing (whether or not so stated elsewhere in
this lease) and shall be deemed to have been properly given, rendered or made,
if sent by registered or certified mail (express mail, if available), return
receipt requested, or by courier guaranteeing overnight delivery and furnishing
a receipt in evidence thereof, addressed to the other party at the address
hereinabove set forth (except that after the Commencement Date, Tenant's
address, unless Tenant shall give notice to the contrary, shall be the
Building), and shall be deemed to have been given, rendered or made (a) on the
date delivered, if delivered to Tenant personally, (b) on the date delivered, if
delivered by overnight courier or (c) on the date which is two (2) days after
being mailed. Either party may, by notice as aforesaid, designate a different
address or addresses for notices, statements, demand or other communications
intended for it. Notices given by Landlord's managing agent shall be deemed a
valid notice if addressed and set in accordance with the provisions of this
Article. At Landlord's option, notices to Tenant may be sent by hand delivery.
14

--------------------------------------------------------------------------------

ARTICLE 31
 
Estoppel Certificate, Memorandum
 
31.01                  Tenant agrees, at any time and from time to time, as
requested by Landlord, upon not less than ten (10) days, prior notice, to
execute and deliver to Landlord a statement certifying (a) that this lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications) and whether any options granted to Tenant pursuant to the
provisions of this lease have been exercised, (b) certifying the dates to which
the fixed rent and additional rent have been paid and the amounts thereof, and
stating whether or not, to the best knowledge of the signer, the other party is
in default in performance of any of its obligations under this lease, and, if
so, specifying each such default of which the signer may have knowledge, it
being intended that any such statement delivered pursuant hereto may be relied
upon by others with whom Landlord may be dealing. Additionally, Tenant's
statement shall contain such other information as shall be required by the
holder or proposed holder of any superior mortgage or the lessor or proposed
lessor under any underlying lease.

 
ARTICLE 32
 
No other Representations. Construction, Governing Law. Consents
 
32.01.                  Tenant expressly acknowledges and agrees that Landlord
has not made and is not making, and Tenant, in executing and delivering this
lease, is not relying upon, any warranties, representations, promises or
statements, except to the extent that the same are expressly set forth in this
lease.


32.02.                  If any of the provisions of this lease, or the
application thereof to any person or circumstances, shall, to any extent, be
invalid or unenforceable, the remainder of this lease, or the application of
such provision or provisions to persons or circumstances other than those as to
whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this lease shall be valid and enforceable to the
fullest extent permitted by law.


32.03.                  This lease shall be governed in all respects by the laws
of the State of New York.  Tenant hereby specifically consents to jurisdiction
in the State of New York in any action or proceeding arising out of this lease
and/or the use and occupation of the Demised Premises.


32.04.                  Wherever in this lease Landlord's consent or approval is
required, if Landlord shall refuse such consent or approval, Tenant in no event
shall be entitled to make, nor shall Tenant make, any claim and Tenant hereby
waives any claim for money damages (nor shall Tenant claim any money damages by
way of set-off, counterclaim or defense) based upon any claim or assertion by
Tenant that Landlord unreasonably withheld or unreasonably delayed its consent
or approval. Tenant's sole remedy shall be an action or proceeding to enforce
any such provision, for specific performance, injunction or declaratory
judgment.
 
ARTICLE 33

Parties Bound
 
33.01.                  The obligations of this lease shall bind and benefit the
successors and assigns of the parties hereto (herein sometimes referred to as
the "parties") with the same effect as if mentioned in each instance where a
party is named or referred to, except that no violation of the provisions of
Article 8 shall operate to vest any rights in any successor or assignee of
Tenant and that the provisions of this Article shall not be construed as
modifying the conditions of limitation contained in Article 23.  However, the
obligations of Landlord under this lease shall not be binding upon Landlord
herein named with respect to any period subsequent to the transfer of its
interest in the Building and/or Real Property as owner or lessee thereof and in
event of such transfer said obligations shall thereafter be binding upon each
transferee of the interest of Landlord herein named as such owner or lessee of
the Building and/or Real Property, but only with respect to the period ending
with a subsequent transfer within the meaning of this Section.


15

--------------------------------------------------------------------------------

33.02.                  Tenant shall look only to Landlord's estate and property
in the Building (or the proceeds thereof) and, where expressly so provided in
this lease, to offset against the rents payable under this lease, for the
satisfaction of Tenant's remedies for the collection of a judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default by Landlord hereunder, and no other property or assets of such Landlord
or any partner, member, officer or director thereof, disclosed or undisclosed,
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant's remedies under or with respect to this lease, the
relationship of Landlord and Tenant hereunder or Tenant's use or occupancy of
the Demised Premises.

 
ARTICLE 34
 
Adjacent Excavation And construction - Shoring
 
34.01.                  If an excavation or other substructure work shall be
made upon land adjacent to the Demised Premises, or shall be authorized to be
made, Tenant shall afford to the person causing or authorized to cause such
excavation, license to enter upon the Demised Premises for the purpose of doing
such work as shall be necessary to preserve the wall of or the Building from
injury or damage and to support the same by proper foundations without any claim
for damages or indemnity against Landlord, or diminution or abatement of rent.

 
ARTICLE 35
 
Miscellaneous
 
35.01.                  If the Expiration Date or the date of sooner termination
of this lease shall fall on a day which is not a business day, then Tenant's
obligations under Articles 13 and 22 hereof shall be performed on or prior to
the immediately preceding business day. Tenant expressly waives, for itself and
for any person claiming through or under Tenant, any rights which Tenant or any
such person may have under the provisions of Section 2201 of the New York civil
Practice Law and Rules and of any similar or successor law of same import then
in force, in connection with any holdover proceedings which Landlord may
institute to enforce the provisions of this lease. If the Demised Premises are
not surrendered upon the termination of this lease, Tenant hereby indemnifies
Landlord against liability resulting from delay by Tenant in so surrendering the
Demised Premises, including any claims made by any succeeding tenant or
prospective tenant founded upon such delay. In the event Tenant remains in
possession of the Demised Premises after the termination of this lease without
the execution of a new lease, Tenant, at the option of Landlord, shall be deemed
to be occupying the Demised Premises as a tenant from month to month, at a
monthly rental equal to three times the fixed rent and additional rent payable
during the last month of the term, subject to all of the other terms of this
lease insofar as the same are applicable to a month-to-month tenancy. Tenant's
obligations under this Section shall survive the termination of this lease.
 
35.02.                  Any apportionments or prorations of rent to be made
under this lease shall be computed on the basis of a 360 day year, with 12
months of 30 days each.


35.03.                  If the fixed rent or any additional rent shall be or
become uncollectible by virtue of any law, governmental order or regulation, or
direction of any public officer or body, Tenant shall enter into such agreement
or agreements and take such other action (without additional expense to Tenant)
as Landlord may request, as may be legally permissible, to permit Landlord to
collect the maximum fixed rent and additional rent which may, from time to time
during the continuance of such legal rent restriction be legally permissible,
but not in excess of the amounts of fixed rent or additional rent payable under
this lease. Upon the termination of such legal rent restriction, (a) the fixed
rent and additional rent, after such termination, shall become payable under
this lease in the amount of the fixed rent and additional rent set forth in this
lease for the period following such termination, and (b) Tenant shall pay to
Landlord, if legally permissible, an amount equal to (i) the fixed rent and
additional rent which would have been paid pursuant to this lease, but for such
rent restriction, less (ii) the fixed rent and additional rent paid by Tenant to
Landlord during the period that such rent restriction was in effect.


16

--------------------------------------------------------------------------------


ARTICLE 36
 
Security Deposit
 
36.01. Tenant has deposited with Landlord the sum of $24,000.00 by check,
subject to collection,  as security for the full and punctual performance by
Tenant of all of the terms of this lease. Said sum to be deposited by Landlord
in a noninterest bearing account.  If Tenant defaults in the performance of any
of the terms of this lease, including the payment of rent, Landlord may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any rent or for any sum which Landlord may expend or
may be required to expend by reason of Tenant's default in respect of any of the
terms of this lease, including any damages or deficiency in the reletting of the
Demised Premises, whether accruing before or after summary proceedings or other
re-entry by Landlord. In the case of every such use, application or retention,
Tenant shall, on demand, pay to Landlord the sum so used, applied or retained
which shall be added to the security deposit so that the same shall be
replenished to its former amount, and any failure by Tenant to pay such sum on
demand shall constitute   a default under this lease.  In the event of a sale or
lease of the Building, Landlord shall have the right to transfer the security to
the vendee or lessee and Landlord shall upon such transfer be released by Tenant
from all liability for the return of such security; and Tenant agrees to look
solely to the new landlord for the return of said security; and it is agreed
that the provisions hereof shall apply to every transfer or assignment made of
the security to a new landlord.   Tenant shall not assign or encumber or attempt
to assign or encumber the money deposited herein as  security and neither
Landlord nor its successors or assigns shall be bound by any such assignment,
encumbrance or attempted assignment or encumbrance.  Tenant shall from time to
time increase the amount of security so the Landlord hold security equal to two
(2) months’ rent.



ARTICLE 37
 
Intentionally Omitted


 
ARTICLE 38
 
Intentionally Omitted
 
ARTICLE 39
 
Intentionally Omitted



ARTICLE 40
 
Landlord's Work
 
40.1.            Landlord shall be under no obligation to bring the Demised
Premises into compliance with the Americans with Disabilities Act ("ADA") or
with local laws concerning access for and use by the disabled applicable to the
Demised Premises, or to Tenant's particular use or manner of use thereof.
17

--------------------------------------------------------------------------------

40.2.            Tenant shall not make any alterations, additions,
installations, substitutions, improvements or decorations (hereinafter
collectively referred to as "Tenant's Changes") in or to the Demised Premises
except as expressly permitted or otherwise approved by Landlord pursuant to the
terms and provisions of this Article, and Tenant's Work.



ARTICLE 41
 
Environmental
 
41.1            Except for such use and storage as is conducted by Tenant as of
the Commencement Date, Tenant expressly represents that it shall not use or
store any hazardous or toxic substances/materials (as identified in any Federal,
State or other governmental subdivisions, stature, ordinances, laws, rules or
regulations) on the demised premises without first obtaining the express written
consent of the landlord after having delivered to landlord a copy of all
required governmental permits, consents and/or approval.


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this lease as of the
day and year first above written.
 
 
LANDLORD:
 
 
 
35 WILBUR STREET ASSOCIATES, LLC
    By: /s/ Authorized Signatory   WITNESS: TENANT:    
BIOSPECIFICS TECHNOLOGIES, CORP.
   /s/ By:   /s/ Thomas Wegman   Name: Thomas Wegman   Title: President    
Federal Employer I.D. No. _________________________________    
TENANT:
   
ADVANCED BIOFACTURES CORP.
   
By:
  /s/ Thomas Wegman   Name: Thomas Wegman   Title: President    
Federal Employer I.D. No. _____________________________

18

--------------------------------------------------------------------------------

EXHIBIT A

TENANT’S PROPERTY
 
Two (2) Autoclaves
 
Safes
 
 
19

--------------------------------------------------------------------------------